PER CURIAM.
Four competing applicants were heard by the Federal Communications Commis*583sion on applications for a TV station on Channel 8 at High Point, North Carolina. The Examiner recommended an award to Tricities Broadcasting Company; the Commission rejected this recommendation and granted the application to Southern Broadcasters, Inc., intervenor here. All four applicants were found by the Commission to possess the necessary basic qualifications.
Our review satisfies us that the Commission’s conclusion is not without substantial evidentiary basis and we find no error in the criteria employed by the Commission. Universal Camera Corp. v. National Labor Relations Board, 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951).
We have examined the other contentions raised by appellants and find no error.
Affirmed.